Citation Nr: 0923205	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1943 until April 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The evidence does not demonstrate that any currently 
diagnosed bilateral hearing loss is related to the Veteran's 
active service.

2.  The evidence of record shows that tinnitus was likely 
incurred in active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  The criteria for a grant of service connection for 
bilateral tinnitus have been approximated. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran dated in April 2006 that fully 
addressed all notice elements.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, VA outpatient 
treatment records and the report of a VA examination.  The 
Veteran submitted lay statements in support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in April 2006, the Veteran advised the RO he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing Loss

The Veteran seeks service connection for hearing loss.  
Specifically, the Veteran alleges his hearing loss is a 
result of exposure to noise from the engine room and cannon 
fire during service. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385. This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

The Veteran underwent a VA examination in November 2006, 
which demonstrated hearing acuity over 40 decibels in the 
2000, 3000, and 4000 hertz frequencies bilaterally.  Thus, 
the Veteran clearly has a current disability in accordance 
with 38 C.F.R. § 3.385.  The remaining question, therefore, 
is whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records fail to reflect complaints or 
treatment for hearing loss.  In fact, the April 1946 
examination performed in connection with the Veteran's 
separation from service reflected normal findings on the 
watch, coin click, and whispered voice and spoken voice tests 
bilaterally.  This examination also noted normal binaural 
findings.  No diseases or defects of the ears were noted.

Even though there is no evidence of hearing loss during 
service, the Veteran reported exposure to noise during 
service.  Specifically, he explained he was an electrician's 
mate and was exposed to noise from serving in the engine room 
of the ship and participating in firing cannons during 
general quarter's assignments.  In this regard, in the case 
of a Veteran who engaged in combat with the enemy in active 
service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease. 38 U.S.C.A. § 1154(b).  So long as the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, the fact that there is no official 
record of such incurrence or aggravation in such service is 
of no consequence.  Every reasonable doubt shall be resolved 
in favor of the Veteran. Id. The phrase "engaged in combat 
with the enemy" requires that the Veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit of instrumentality. The phrase does not apply to 
Veterans who merely served in a general "combat area" or 
combat zone, but did not themselves engage in combat with the 
enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

In the present case, while the Veteran's representative 
argued the Veteran served in combat, there is simply no 
evidence of such service.  38 U.S.C.A. § 1154(b).  For 
example, the Veteran was not the recipient of any combat-
related awards or decorations.  However, the Veteran is 
competent to describe noises he heard during service. See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board 
finds the Veteran's testimony to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the Veteran was mistaken.  In fact, the 
Veteran's service personnel file indicates the Veteran served 
aboard the U.S.S. Baker during World War II and participated 
in the destruction of an enemy submarine.  The personnel file 
also confirms the Veteran's served as an Electrician's Mate 
at one point during his service although he later was 
promoted to other positions.  Furthermore, the Veteran's 
descriptions of his assignments and the noises he was exposed 
to were corroborated by two fellow service members.  
Specifically, R. L. indicated in a September 2006 letter that 
his ship was tied to the Veteran's ship in a submarine killer 
group.  Mr. L. related that the Veteran's duties included 
standing watch in the engine spaces and manning a 20 
millimeter gun in the general quarter situations.  Mr. L 
described an incident where the Veteran was standing next to 
a gun when it was fired and reported hearing loss at that 
time.  Mr. L. related that engineering spaces were quite 
noisy although the exact decibel reading was unknown.  
Similarly, E. F. wrote that it was no wonder the Veteran had 
developed hearing problems as he had been below deck in the 
engine room between two extremely noisy engines.  See 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  
Therefore, giving the Veteran the benefit of the doubt, the 
Veteran's account of acoustic trauma will be accepted as the 
inservice incurrence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.102.

What is missing is competent medical evidence which links the 
currently diagnosed hearing loss to the acoustic trauma in 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The only medical evidence of record which expresses an 
opinion as to the etiology of the hearing loss is the 
November 2006 VA examination.  The examiner reviewed the 
claims file, considered the Veteran's subjective complaints 
and examined the Veteran.  The examiner diagnosed bilateral 
sensorineural mild to severe hearing loss.  The examiner 
indicated that he was unable to render an opinion without 
resorting to mere speculation concerning whether the hearing 
loss and tinnitus were related to acoustic trauma during 
service.  Specifically, the examiner indicated there was a 
long period of time of nearly 50 years between the claimed 
acoustic trauma and the first documentation of hearing loss.  
Furthermore, the examiner noted that prior claims in the file 
for other disabilities failed to mention any complaints of 
difficulty hearing or tinnitus.  The examiner concluded it 
was an incidence of presbycusis at the Veteran's age.

Given the above opinion, for the Board to find that the 
Veteran's hearing loss was related to service would require 
speculation.  The law has recognized that service connection 
may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that Veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the Veteran held to be speculative); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the Veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative).  

The Board also points out that there no evidence of 
continuity of symptomatology.  In this regard, the Veteran 
argued he had difficulty hearing since service.  While the 
Veteran is competent to describe difficulty hearing, he is 
not competent to evaluate numeric test data resulting from 
clinical testing and provide evidence that he has hearing 
loss in accordance to 38 C.F.R. § 3.385. See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Lendenmann v. Principi, 3 
Vet. App. 345 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the first indication of any hearing loss 
disability diagnosed by a medical professional is the July 
2003 VA outpatient treatment record (i.e. approximately 56 
years after the Veteran's separation from service).  
Additionally, the Veteran did not apply for benefits until 
March 2006, nearly 60 years after his separation from 
service.  These gaps in evidence constitute negative evidence 
that tends to disprove the Veteran's claim that the Veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The gaps in evidence also indicate that 
the hearing loss did not manifest to a compensable degree 
within one year of the Veteran's separation from service.  As 
such, service connection pursuant to 38 U.S.C.A. § 1112, 
1137; 38 C.F.R. § 3.307, 3.309 is not warranted.

Therefore the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus

The Veteran seeks service connection for bilateral tinnitus.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

The Veteran has a current diagnosis of tinnitus as is 
reflected in the November 2006 VA examination.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Although the April 1946 examination performed in connection 
with the Veteran's separation from service did not note any 
tinnitus, the Veteran has described exposure to noise in the 
engine room and from firing cannons.  As noted above, the 
Veteran's account of acoustic trauma will be accepted as the 
inservice incurrence. 38 C.F.R. § 1154(a); Barr v. Nicholson, 
21 Vet. App. 303 (2007).

The remaining element is competent medical evidence of a 
nexus.  While the November 2006 VA examination described 
above noted that to find the tinnitus was related to service 
would require speculation, the Veteran has testified that he 
had continuous ringing in his ears since service.  For 
example, the Veteran reported on his March 2006 claim that he 
had ringing in the ears since service.  Similarly, the 
Veteran related to the VA examiner in November 2006 that he 
had tinnitus since 1944 or 1945.  

The Veteran is competent to testify as to the symptoms he 
experienced, including the presence of ringing of the ears. 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board 
finds the Veteran's testimony to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the Veteran was mistaken.  See Buchanan 
v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, but 
such would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, the Veteran has a current 
diagnosis of tinnitus, inservice noise exposure, and no 
significant post-service noise exposure. Although there is a 
lack of medical evidence documenting treatment for the 
condition, there is competent evidence indicating continuous 
symptoms of tinnitus since service.  Because a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied and service 
connection for tinnitus will be granted. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  Given this mandate, the Board clarifies the reasons 
for the denial of service connection for hearing loss, in 
view of the award of the benefit as to tinnitus.

Unlike regulatory provisions defining a hearing loss 
"disability" under 38 C.F.R. § 3.385, above, there are no 
similar provisions relative to establishment of service 
connection for tinnitus.  While the Veteran may posit that 
hearing loss is attributable to military service, he is not 
shown to have the requisite competence to render such an 
opinion - especially one involving the evaluation of numeric 
test data resulting from clinical testing and applied to VA's 
regulations. See Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

With regard to tinnitus, however, apart from the finding that 
the Veteran was exposed to acoustic trauma in service, he is 
competent to report the continuation of such symptoms since 
that time, and competent medical opinion has not wholly ruled 
such a nexus out. See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service connection for tinnitus will be granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


